PER CURIAM.
We affirm the trial court’s denial of the defendant’s motion for relief under rule 3.800(a) of the Florida Rules of Criminal Procedure on the basis that the motion was successive. The instant motion alleged that the defendant’s habitual offender sentence was illegal. This same issue was raised in the defendant’s earlier 3.800(a) motion, the denial of which was affirmed by this court in Mays v. State, 687 So.2d 252 (Fla. 5th DCA 1997).
AFFIRMED.
DAUKSCH, PETERSON and ANTOON, JJ., concur.